DETAILED ACTION
Status of Claims
	The amendments, and arguments, filed June 04, 2021, are acknowledged and have been fully considered.  Claims 1-7 are pending.  Claims 1-2 and 7 have been amended; and claims 8-18 were previously cancelled.  Claims 1-7 are currently under consideration.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Final

Status of Withdrawn Claim Objections and Rejections
The objection to the specification (at par. 3-4 of the 01/062021 Office action) is withdrawn in light of applicant’s 06/04/2021 amendments to the specification.  Applicant’s 06/04/2021 remarks at p. 5, par. 3, are acknowledged.
The objection to claim 2 (at par. 5-6 of the 01/062021 Office action) is withdrawn in light of applicant’s 06/04/2021 amendments.  Applicant’s 06/04/2021 remarks at p. 5, par. 4, are acknowledged.
The rejection of claims 1-7 under 35 U.S.C. § 103 over HU (US 2016/0263006 A1, Publ. Sep. 15, 2016; hereinafter, “Hu”) (at par. 7-16 of the 01/062021 Office action) is withdrawn in light of applicant’s 06/04/2021 amendments, in particular, the amendment to independent claim 1 requiring “one or more skin-colored pigments operative to superficially even skin tone when applied to a user’s face.”  Applicant’s 06/04/2021 arguments at p. 5, par. 5 to at p. 6, par. 3 are acknowledged, but are moot in light of the new rejections discussed below.

New Claim Rejections – 35 U.S.C. § 103 – Necessitated by Amendments
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. § 103 as being unpatentable over HU (US 2016/0263006 A1, Publ. Sep. 15, 2016; hereinafter, “Hu”), in view of ZAMYATIN (US 2007/0020209 A1, Publ. Jan. 25, 2007; hereinafter, “Zamyatin”).
Hu is directed to:
TOPICAL COMPOSITIONS AND METHODS FOR SKIN LIGHTENING
ABSTRACT
Embodiments of the invention are generally directed to compositions useful for reducing pigmentation in the skin.  The composition may further include other depigmenting agents such as nicotinamide and its melanasome transfer-inhibiting derivatives, 3,3'-thiodipropanoic acid and its tyrosinase-inhibiting derivatives, or resorcinol and its tyrosinase-inhibiting derivatives, in a topically acceptable vehicle.
Hu, title & abstract.  In this regard, Hu discloses a claim embodiment containing:
1.  A topical composition comprising, in a topically acceptable vehicle, an effective amount of a compound having the structure of formula (I):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

[...].
[...]
4.  The composition according to claim 1, further comprising a retinoid in an amount from about 0.001 % to about 5% by weight based on the total weight of the composition.
[...]
6.  The composition according to claim 1, further comprising at least one other depigmenting agent selected from nicotinamide, 3,3’-thiodipropanoic acid, dilauryl thiodipropionate, Kojic acid, hydroquinone, salicylic acid, and resorcinol.
Hu, claims 1, 4 and 6.
Regarding independent claim 1 and the requirements:
1.	(Original)  A medicated cosmetic formulation comprising:
one or more retinoids;
salicylic acid;
hydroquinone;
kojic acid and
one or more skin-colored pigments operative to superficially even skin tone when applied to a user’s face.
Hu clearly teaches exemplary skin lightening compositions (Hu, claims 1, 4 and 6) containing:
a retinoid (Hu, claim 1), which is “one or more retinoids” of claims 1 and 3;
salicylic acid depigmenting agent (Hu, claim 6), which is “salicylic acid” of claims 1 and 4;
hydroquinone depigmenting agent (Hu, claim 6), which is “hydroquinone” of claims 1 and 5; and 
kojic acid depigmenting agent (Hu, claim 6), which is “kojic acid” of claims 1 and 6.
However, it is noted that:
(i) Hu DOES NOT EXPRESSLY TEACH a specific exemplary composition containing a retinoid, salicylic acid, hydroquinone and kojic acid and
(ii) although Hu teaches: “[i]n addition, the compositions contemplated by this disclosure can include one or more compatible cosmetically acceptable adjuvants commonly used and 0058]), Hu DOES NOT EXPRESSLY TEACH particular pigments in order to meet the requirement of claim 1 for “one or more skin-colored pigments operative to superficially even skin tone when applied to a user’s face.”
Based on the state of the art, an artisan of ordinary skill would have found each of these features obvious.  
With regard to (i), it is noted that a reference is analyzed using its broadest teachings.  MPEP § 2123 [R-5] states: “[W]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976).  “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007).  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to rearrange the disclosed above cited components of Hu in order to arrive at a rearranged composition containing a retinoid (Hu, claim 1), salicylic acid (Hu, claim 6), hydroquinone (Hu, claim 6) and kojic acid (Hu, claim 6).
Therefore, Hu renders (i) obvious.
With regard to (ii), Zamyatin, for instance, is directed to:
MAKEUP COMPOSITIONS AND METHODS
ABSTRACT
Emulsion makeup compositions for keratinous surfaces which change color upon application, emulsion makeup compositions that match a variety of skin or hair shades in more than one skin tone category, and methods for treating keratinous surfaces with an emulsion cosmetic composition that changes color upon application.
Zamyatin, title & abstract.  In this regard, Zamyatin discusses the use of pigments, such as iron oxides and titanium dioxide, in color cosmetics for matching skin tone in terms of “pigmenting” and “coverage”:
[0009]	When considering color cosmetics applied to skin such as foundation makeup, the formulation of make ups that are suitable for a wider variety of skin shades requires some skill.  For example, it is important that foundation makeup match the skin tone as closely as possible for obvious reasons.  Generally, there are at least two factors that contribute to proper matching of skin tone.  First is pigmenting.  Mixtures of pigments will provide the basic color of the foundation.  Typically this coloration is achieved by a blend of iron oxides such as black, yellow, and red.  While pigments are responsible for providing the characteristic color to the foundation, they generally do not provide coverage.  The term “coverage” means the ability of the foundation to cover or conceal skin imperfections, or otherwise provide a film on the skin.  Coverage is generally achieved by including ingredients in the foundation formula that provide opacity.  In most cases titanium dioxide or other similar powders will provide the opacity as well as to mute the effect of the pigments that are present.  In general, foundations that have high opacity (e.g. powder content) provide greater coverage.
Zamyatin, par. [0009].
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Hu’s rearranged composition (as discussed above with regard to (i)), and to incorporate pigments, pigments, such as iron oxides and titanium dioxide, for matching skin tone in terms of “pigmenting” and “coverage,” as taught by Zamyatin (Zamyatin, par. [0009]).  One would have been motivated to do so with a reasonable expectation of success since both Hu, and Zamyatin are concerned with similar problems in the art, namely the formulation of cosmetic compositions.  Hu, par. [0001]; Zamyatin, abstract.  Further, it is well within the skill of the ordinary artisan to select suitable pigments.  Hu, par. [0058].  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely the formulation of a cosmetic composition with pigments (Hu, par. [0058]) such as such as iron oxides and titanium dioxide in order to obtain the advantage of components for “pigmenting” and “coverage” that match skin tone (Zamyatin, par. [0009]).
Therefore, Hu renders (ii) obvious.
Thus, the prior art renders claim 1 obvious.
Regarding claim 2 and the requirements:
2.	([...]) The formulation of claim 1, wherein the one or more retinoids compnses tretinoin.
Hu teaches “tretinoin” (Hu, par. [0048]).
Thus, the prior art renders claim 2 obvious.
Regarding claims 3-6 and the requirements:
3.	([...]) The formulation of claim 1, further comprising:
the one or more retinoids about 0.025 to about 1.0 wt.% of the formulation.
4.	([...]) The formulation of claim 1, further comprising:
salicylic acid about 0.5 to about 2.0 wt.% of the formulation.
5.	([...]) The formulation of claim 1, further comprising:
hydroquinone about 1.0 to about 4.0 wt.% of the formulation.
6.	([...]) The formulation of claim 1, further comprising:
kojic acid about 0.025 to about 2.0 wt.% of the formulation.
it is noted that MPEP § 2144.05 (I), states, “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d, 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  In this regard, Hu teaches:
[0017]	[...].  The topical preparations of the invention may further include one or more additional active agents, such as a retinoid (e.g., retinal, retinyl palmitate, retinyl acetate, retinaldehyde, retinoic acid, etc.), and antioxidant (e.g., ascorbic acid, thiodipropionic acid or esters thereof, including dilauryl thiodipropionate), a-hydroxy acids (e.g., glycolic acid), collagenase inhibitors, anti-inflammatories, anti-acne agents, salicylic acid and derivatives, depigmenting agents, N-acetyl tyrosinamide, and botanicals, to name a few. In some embodiments, the compounds of formula (I) or (II) are provided in combination with at least one additional depigmenting agent, such as a tyrosinase inhibitor or a melanosome transfer inhibitor.  In one embodiment, the compositions include one or more of hydroquinone, kojic acid, salicylic acid or derivatives, thiodipropionic acid, and retinoids.  Additional actives may individually or collectively comprise from about 0.0001 % to about 20% by weight of the composition.
Hu, par. [0017].  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to rearrange the disclosed above cited components of Hu in order to arrive at a composition containing a retinoid (Hu, claim 1), salicylic acid (Hu, claim 6), hydroquinone (Hu, claim 6) and kojic acid (Hu, claim 6), each in amounts “from about 0.0001 % to about 20% by weight of the composition” (Hu, par. [0017]).
Thus, the prior art renders claims 6-7 obvious.
Regarding claim 7 and the requirements:
7.	([...]) The formulation of claim 1, further comprising ultra violet protection agents.
Hu teaches suitable additives, inter alia, UVA and UVB sunscreens (Hu, par. [0059]).
Thus, the prior art renders claim 7 obvious.

Summary/Conclusion
Claims 1-7 are rejected.  No claims are allowed.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).}
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611